Citation Nr: 1121776	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a left ankle disability and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a left knee disability and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the May 2008 rating decision, the RO reopened the Veteran's claims of service connection for left ankle and left knee disabilities.  Regardless of the RO's decision to reopen the claim, the Board is required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

The issues of service connection for right ear hearing loss, a left knee disability, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 1969 rating decision denied the claims of entitlement to service connection for a left ankle disability and a left knee disability on the basis that there were no current diagnoses for these disorders.    

2.  Evidence received since the March 1969 rating decision raises a reasonable possibility of substantiating the claims of service connection for a left ankle disability and a left knee disability.  

3.  The Veteran's left ear hearing loss is as likely as not attributable to in-service noise exposure.  

4.  The Veteran's tinnitus is as likely as not attributable to in-service noise exposure.  

5.  The Veteran's low back disability is not related to a disease or injury in service nor was it manifest within one year of service discharge.  


CONCLUSIONS OF LAW

1. The March 1969 rating decision, which denied the claims of entitlement to service connection for a left ankle disability and a left knee disability, is final; evidence received since March 1969 in relation to these claims is new and material; the claims may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has left ear hearing loss that is the result of a disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran has tinnitus that is the result of a disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The Veteran's low back disability was not incurred in or aggravated by service, nor may it be presumed to have to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As an initial matter, the entire benefit sought on appeal with respect to the Veteran's petitions to reopen and the claims of service connection for bilateral hearing loss and tinnitus have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements for these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the remaining service connection claim for a low back disorder, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Prior to initial adjudication of the Veteran's remaining claims, a letter dated in June 2007 satisfied all of VA's notification requirements.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.  A February 2008 letter satisfied the Kent requirements for his left knee and left ankle claims.  20 Vet. App. at 10.  

The Board also concludes the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and VA medical records have been obtained.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he thought relevant to his claim.  VA has satisfied its duty to assist in obtaining relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The duty to assist also requires that a veteran be scheduled for an examination in certain cases.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.    McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA medical examinations in July 2007 and March 2010 to obtain opinions as to whether his low back disorder was related to service.  A January 2008 medical opinion was also obtained.   The July 2007 examination did not provide an etiological opinion and the January 2008 examination and accompanying opinion appears conclusory as it does not cite to or explain why the Veteran's low back disability was not likely related to service.  However, the Veteran was afforded a March 2010 VA examination where the examiner predicated his medical opinion on a full reading of medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record as well as the subsequent evaluations.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II. New and Material Evidence

By way of procedural background, the Veteran initially raised claims of service connection for a left ankle disability and a left knee disability, which were denied by the RO in a March 1969 rating decision after finding that the Veteran did not suffer from current disabilities of the left ankle or knee.  He did not appeal and the decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 20.1103 (2010).  In April 2007, the Veteran filed a petition to reopen his claims.  The RO there3after reopened and denied these claims.  

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).
 
a.  Left Ankle Disability

At the time of the March 1969 decision, the claims file included the Veteran's service treatment records and a December 1968 VA examination which does not specifically assess the Veteran's left ankle but diagnoses him with a history of a healed fracture of the left foot.  In the March 1969 decision, the RO acknowledged that the Veteran sustained a moderately severe sprain of his left ankle in June 1967 which necessitated the use of a walking case.  The RO also acknowledged that x-ray reports were negative for a fracture in service and stated that there were no residuals found during the VA examination.  The RO denied service connection as the Veteran did not suffer from a current disability.  

Since the March 1969 decision, evidence that has been added to the claims file relating to a left ankle disability includes the Veteran's own lay statements, private medical records from Dr. J.M., and a July 2007 VA examination report.    

In a March 2007 private evaluation, Dr. J.M. indicated that the Veteran reported for his first visit with complaints of left ankle pain.  It appears that this physician reviewed the Veteran's service treatment records and noted that on or about July 1967, the Veteran injured his left ankle after jumping out of a military truck and landing badly on his ankle.  He indicated that the Veteran was placed in a cast for one month.  The physician indicated that since that in-service incident the Veteran had suffered from chronic ankle instability with daily giving way, swelling, and severe pain.  On examination, the Veteran had moderate swelling and sharp, radiating pain to the arch.  The physician then indicated that the precipitating event appeared to be jumping from the truck.  

The Veteran was afforded a VA examination in July 2007 where the examiner noted that the claims file was present although he did not indicate reviewing it.  On examination, the Veteran was diagnosed with intermittent sprain of the left ankle.  However, the examiner did not proffer an etiological opinion as to the Veteran's ankle sprain.  

The Veteran also submitted numerous lay statements to support his claim.  He testified during his Board hearing that during his service in Vietnam he initially injured his left ankle after jumping out of a truck and landing on it incorrectly.  He indicated seeking treatment for his ankle injury during service and provided that he would intermittently reinjure his ankle which would cause the same pain and swelling.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); King, 5 Vet. App. at 21.  While the Veteran is competent to report what comes to him through his senses, he is not competent to diagnose this medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Again, the RO denied the Veteran's left ankle disability in March 1969 because he did not suffer from a current disability.  Since the March 1969 rating decision, new and material evidence has been received to reopen the claim for a left ankle disability.  In particular, the medical evidence establishes that the Veteran was diagnosed with intermittent ankle sprain and in March 2007, Dr. J.M. indicated that the precipitating factor for his ankle problems was likely from the in-service jump.  The evidence provides a potential link between his ankle problems and service.  It relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the petition to reopen the claim of service connection for a left ankle disability is granted.  See 38 C.F.R. § 3.156(a).

b.  Left Knee Disability

At the time of the March 1969 decision, the claims file included the Veteran's service treatment records and a December 1968 VA examination which provided that the Veteran injured his left knee when he was hit by a bar in Vietnam in 1967.  During the examination, the Veteran indicated that his knee gave way.  However, his knee was negative for problems on examination.  In the March 1969 decision, the RO acknowledged that the Veteran injured his left knee during basic training which led to complaints of locking in December 1966 and re-injured it when it was hit by a bar.  However, the RO noted that the Veteran's left knee was asymptomatic.  The RO denied service connection as the Veteran did not suffer from a current disability.  

Since the March 1969 decision, evidence that has been added to the claims file relating to a left ankle disability includes the Veteran's own lay statements, private medical records from Dr. J.M., and a July 2007 VA examination report.    

In a March 2007 private evaluation, Dr. J.M. indicated that the Veteran reported for his first visit with complaints of left knee pain.  Again, it appears that this physician reviewed the Veteran's service treatment records and noted that on or about December 1966, the Veteran injured his left knee after he stepped off a military vehicle into a deep hole and twisted his knee.  He was seen in sick call and evaluated for a torn meniscus.  The examiner indicated that the Veteran had since suffered from daily locking, near daily giving way, pain, stiffness, and crepitation.  The physician provided that the injury mechanism was the in-service fall with twisting.  

The Veteran was afforded a VA examination in July 2007 where the examiner noted that the claims file was present although he did not indicate reviewing it.  During the examination, the Veteran indicated that after he twisted his knee he continued to have instability.  After examination, the Veteran was diagnosed with chondromalacia of the left knee.  However, the examiner did not proffer an opinion as to the etiology of the Veteran's knee disability.  

The Veteran testified during his Board hearing that during service he initially injured his left knee after jumping out of a truck and twisting his knee.  He indicated seeking treatment for his left knee injury and provided that his knee remained unstable throughout service.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  See Washington, 19 Vet. App. at 368; King, 5 Vet. App. at 21.  While the Veteran is competent to report what comes to him through his senses, he is not competent to diagnose this disorder or render an opinion as to the cause or etiology of it because he does not have the requisite medical knowledge or training.  See Layno, 6 Vet. App. at 469-470; Jandreau, 492 F.3d 1372.  

Again, the RO denied the Veteran's left knee disability in March 1969 because he did not suffer from a current disability.  Since the March 1969 rating decision, new and material evidence has been received to reopen the claim for a left knee disability.  In particular, the medical evidence establishes that the Veteran was diagnosed with chondromalacia of the left knee and in March 2007, Dr. J.M. indicated that the precipitating factor for his knee problems was likely from the in-service jump.  The evidence provides a potential link between his knee problems and service.  It relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the petition to reopen the claim of service connection for a left knee disability is granted.  See 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

a.  Left Ear Hearing Loss

The Veteran asserts that he suffered hearing loss due to noise exposure related to combat situations during his Vietnam service.  As provided above, the Veteran's right ear hearing loss is addressed in the Remand section of this decision.  As such, the Board solely addressed his left ear hearing loss below.  

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

By way of background, the Veteran's DD Form 214 lists his military specialty as field artillery basic with the 6th C Battery, 16th Artillery, 101st Airborn.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's specific MOS is not listed.  However, it is noted that a majority of the listed field artillery positions show a high probability of in-service noise exposure.  

It is also noted that the Veteran testified that he was involved in combat missions in Vietnam.  His service medals include the Vietnam Campaign Medical, Vietnam Service Medal, the National Defense Service Medal, and a Sharpshooter and a Marksman medal.  These medals, however, do not connote participation in combat.  As such, the Veteran's assertions of an event regarding the in-service noise exposure during combat are not presumed.  38 C.F.R. § 1154(b); Collette V. Brown, 82 F.2d 389 (Fed. Cir. 1996).  Nevertheless, the Board finds that the Veteran is competent and credible to report in-service noise exposure.  In-service acoustic trauma is conceded.   See Jandreau, 492 F.3d 1372.  

Post-service medical records also indicate that the Veteran suffers from left ear hearing loss which meet the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  Therefore, the Board turns to the issue of nexus.  See Davidson, 1581 F.3d 1313.

The service treatment records show that during the January 1966 pre-induction enlistment examination, the Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
5 (15)
0 (10)
25 (30)
LEFT
5 (20)
0 (10)
5 (15)
5 (15) 
10 (5)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  The ASA results are the figures on the left of each column and are not in parentheses. The converted standards set by the ISO-ANSI are represented by the figures in parentheses.  These audiometric results indicate that the Veteran's left ear hearing loss was within the threshold for normal hearing, from zero to 20 decibels, at service entrance.  See Hensley, 5 Vet. App. at 157; see also 38 C.F.R. § 3.385.  

In this case, the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of hearing loss.  In other words, there is no evidence of increased symptomatology during service.  It is noted that during the Veteran's May 1968 separation examination his hearing was not tested.  He did not undergo an audiometric examination and no whispered voice testing was noted.  However, in the accompanying May 1967 Report of Medical History, the Veteran indicated that he had problems with hearing loss.  

The Veteran submitted a March 2007 private medical opinion from Dr. J.A.C., which reveals pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
75
LEFT
20
20
45
55
70

The Board notes that the private audiometric results indicated above were not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  However, Dr. J.A.C. diagnosed the Veteran with mild to severe, mid-to-high frequency sensorineural hearing loss in the left ear and mild to profound sensorinerual hearing loss across the frequency range in the right ear.  She indicated review of the Veteran's service treatment records and noted the Veteran's complaints of in-service noise exposure.  She also provided that the Veteran was not exposed to post-service noise exposure as he worked as a security guard and was required to wear hearing protection when he conducted target practice.  He also denied any noisy hobbies.  Based upon this information, Dr. J.A.C. opined that that it was at least as likely as not that the Veteran's hearing loss was caused by or contributed to by his in-service noise exposure.  

The Veteran was afforded a VA examination in June 2007 where his pure tone thresholds were not listed on the report and the examiner indicated that he did not review the claims file.  The Veteran was diagnosed with high frequency sensorineural hearing loss of the left ear.  The examiner provided that even though the claims file was unavailable for review, the Veteran submitted some service treatment records, which suggested that fenestral, coclear ososclerosis, and/or presbycusos might be the etiology of the Veteran's current hearing loss instead of in-service noise exposure.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Obert v. Brown, 5 Vet. Ap. 30, 33 (1993)(noting that a physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  The Board finds this opinion to be speculative and gives it limited probative weight.  

In July 2007, the Veteran submitted to an audiogram where his pure tone thresholds were similar to those noted above, and performed by Dr. J.A.C in March 2007.  The VA examiner diagnosed the Veteran with mild to severe mixed hearing loss of the right ear and normal to mild hearing loss sloping to moderate to severe sensorineural hearing loss of the left ear.  No opinion was proffered at this time regarding the etiology of the Veteran's left ear hearing loss.  

In January 2008, the Veteran's service treatment records were forwarded to the same VA examiner who provided the June 2007 speculative medical opinion.  The examiner noted that the Veteran had significant threshold shifts in the right ear prior to military enlistment and provided that there was no information regarding the Veteran's hearing levels as service separation.  He diagnosed the Veteran with high frequency sensorineural hearing loss in the left ear and indicated an inability to provide any opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  

The Board finds that the January 2008 VA examiner's assertion should include an explanation as to why he could not provide any opinion as to the etiology of the Veteran's left ear hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, the Board finds that a remand as to this specific disability is not needed as there is an approximate balance of positive and negative evidence necessary to determine this matter.  38 C.F.R. § 3.159(c) (4); ct. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board will grant service connection for left ear hearing loss.  In balancing this evidence, the Board finds that the Veteran has a current diagnosis of left ear hearing loss that has been linked to his active duty.  There is credible and competent lay evidence of diminished hearing in the Veteran's  ear; competent medical evidence that the Veteran currently has left ear hearing loss; and medical opinion evidence indicating at a minimum that the Veteran's current left ear hearing loss is at least as likely as not caused by in-service acoustic trauma.  The Board finds the Veteran's assertions of noise exposure in service to be competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the Veteran's favor.

b.  Tinnitus

The Veteran testified and has submitted statements indicating that he was exposed to in-service acoustic trauma and that his tinnitus began during service.  The Veteran is competent to state that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that the Veteran is competent to state that he experienced acoustic trauma in service.  See Jandreau, 492 F.3d 1372.  He is also found to be credible.

The Veteran's service treatment records are silent as to any complaints of tinnitus.  However, the Veteran submitted a March 2007 private medical evaluation and opinion from Dr. J.A.C., which shows a diagnosis of tinnitus and indicates that it was caused or related to in-service noise exposure.  

The Veteran was afforded a VA audiometric examination in June 2007.  During this examination, the Veteran indicated that he experienced ringing in his ear about two times per month and lasting from ten to thirty minutes in duration.  The examiner diagnosed the Veteran with tinnitus and opined that the Veteran did not provide a historical account that would suggest his tinnitus might have been incurred while on active duty.  As provided above, this examiner did not review the claims file or provide any reasoning for this opinion.  The opinion is also not definitive.  It is given limited probative weight.  See Obert v. v. Brown, 5 Vet. App. 30, 33 (1993).  

The Veteran submitted to another VA examination in January 2008 where he was diagnosed with tinnitus.  However, the examiner could not provide an opinion without resort to speculation.  Again, the examiner did not explain why he could not provide an opinion without resort to speculation.  See Jones, 23 Vet. App. at 390.  This examination is inadequate.  However, a remand for a new VA examination is not needed as there is an approximate balance of positive and negative evidence necessary to determine this matter.  Mariano, 17 Vet. App. at 312.  

Resolving reasonable doubt in favor of the Veteran, the Board will grant service connection for tinnitus.  In balancing this evidence, the Board finds that the Veteran has a current diagnosis of tinnitus that has been linked to his active duty.  There is credible and competent lay evidence of tinnitus; competent medical evidence that the Veteran currently has tinnitus; and medical opinion evidence indicating at a minimum that the Veteran's tinnitus is at least as likely as not caused by in-service acoustic trauma.  The Board finds the Veteran's assertions of noise exposure in service to be competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the Veteran's favor.  Accordingly, the Board concludes that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence favors a nexus between the current disability and any incident of service, including in-service noise exposure.  Consequently, the benefit-of-the-doubt rule applies, and the claim of service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55. 

a. Low Back Disorder

The Veteran contends that his current low back disability was caused by his military service.  Post-service medical records show that he has a current diagnosis of degenerative joint disease.  As such, the Board turns to the issues of in-service incurrence and nexus.

Service treatment records indicate that on March 1967 the Veteran complained of low back pain from an old injury.  He was treated with heat treatment.  During his May 1968 separation examination, the Veteran denied any swollen or painful joints as well as any recurrent back pain.  His spine was found to be clinically normal.  

The Veteran submitted private treatment records from Dr. J.M., which indicate that the Veteran complained of low back pain.  In a March 2007 treatment report, Dr. J.M. provided that the Veteran injured his low back in March 1967 after a 100 pound artillery shell fell onto his upper lumbar and lower thoracic spine.  During the examination, the Veteran was diagnosed with chronic low back pain.  The examiner indicated that the event which precipitated this pain was the in-service direct blow to the spine noted above.  

The Veteran was afforded a VA examination in July 2007 where the examiner noted the Veteran's assertions of in-service injury and subsequent treatment.  The Veteran was diagnosed with chronic lumbosacral strain.  No etiological opinion was proffered at this time.  

VA treatment records dated from July 2007 to January 2011 show continued complaints of and treatment for low back pain.  In a January 2008 addendum medical opinion, the same VA examiner who performed the July 2007 VA examination noted a review of the Veteran's claims file which revealed that the Veteran had sustained a soft tissue injury of his back in 1967.  The examiner then provided that x-rays showed evidence of degenerative joint disease of the lumbar spine, which was consistent with the aging process.  The examiner provided that the Veteran's current pain was less likely than not related to his military service.  

The Veteran also submitted a January 2009 private letter from Dr. H.S.R., which indicates that the Veteran's degenerative disc disease was more likely than not caused by his in-service back injury.  The examiner provided that degenerative disc disease is a degenerative process that becomes worse over time after the original injury.  He then noted that the Veteran's current disability was the result of past trauma and not solely due to the aging process.  This opinion is very brief and does not indicate review of the claims file, to include service treatment records and post-service medical records.  

A March 2010 VA examination of the spine reveals that the examiner reviewed the claims file, noting that he injured his back in 1967 when a shell fell on it and sought treatment for it in March 1967.  The examiner also noted review of a September 2007 MRI report which revealed degenerative facet changes at L2-3, a July 2007 x-ray report which showed multilevel degenerative joint disease, and Dr. H.S.R's private medical opinion.  He also noted the Veteran's statements that after service discharge, the Veteran continued to experience intermittent back pain.  During the examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  After review of the claims file, the examiner, noting the Veteran's in-service back injury, provided that a one-time injury should not cause progressive degenerative joint disease.  Instead, the examiner noted that the Veteran's current disability was caused by the wear and tear of the aging process.  Therefore, the examiner opined that the Veteran's current back pain is less likely than not related to his in-service injury.  

The Board acknowledges the conflicting medical opinions, specifically the January 2009 private evaluation from Dr. H.S.R. and the March 2010 VA examination report.  Where there are conflicting medical opinions regarding the Veteran's medical condition, the Board is required to thoroughly address, carefully analyze and reconcile all relevant evidence in the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing to Owen v. Brown, 7 Vet. Ap. 429, 433 (1995) (noting that the Board must weigh the probative value of medical opinions and in doing so, may favor one medical opinion over the other).

While both examiners provided a rationale for their divergent opinions, the VA examiner had access to and reviewed the Veteran's entire claims file, to include his complaints of low back pain in-service as well as his post-service medical records.  It should be noted that a review of the claims file is not mandatory and the lack of review does not render a medical opinion inadequate as long as it is based upon sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that whether a medical opinion is based on sufficient facts and data is an important indicator of the probity of that opinion).  Although Dr. H.S.R. commented on the Veteran's in-service injury, he made no comment on the lack of in-service complaints after the Veteran's initial in-service treatment in March 1967.  In contrast, the March 2010 examiner indicated that the Veteran did not seek further treatment for his in-service injury after March 1967 and provided a detailed account of his in-service injury and post-service treatment.  In this way, the March 2010 opinion hangs together in a consistent manner with the other evidence of record, particularly the service treatment records and that makes the March 2010 opinion more credible than the others.  

Concerning this, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  Given the March 2010 VA examiner's clearly articulated reasoning and review of the claims file, to include service and post-service treatment records, the Board assigns more probative value to this VA examiner's opinion.  

The Board acknowledges the Veteran's lay testimony and statements that he injured his low back during service and that this injury has caused or contributed to his current low back disability.  And finds that he is competent to report symptoms related to his back.  Jandreau, 492 F.3d at 1377; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He is also credible in these assertions.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, back disorders, including degenerative joint disease, are not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his back disability. 

Further, while the Veteran's statements of back pain since service are credible, and he is competent to describe symptoms of an injury, the absence of documented complaints of back pain until 2007 weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis (to include degenerative joint disease) becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, there is no competent medical evidence showing that the Veteran was diagnosed with degenerative joint disease within one year of separation from service.  The Veteran cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

New and material evidence having been submitted, the claim of service connection for a left ankle disability is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a left knee disability is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disability is denied.  


REMAND

Reasons for Remand:  To obtain VA examinations for the Veteran's left ankle disability, left knee disability, and right ear hearing loss 

Left Ankle and Left Knee:  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's medical records indicate that he has current diagnoses of chondromalacia of the left knee and a chronic left ankle sprain.  As provided above, the service treatment records include numerous treatment notes which show complaints of and treatment for left knee and left ankle pain.  

Post-service medical records include the Veteran's own lay statements, private medical records from Dr. J.M., and a July 2007 VA examination report.  

The March 2007 private evaluation from Dr. J.M. reveals complaints of left ankle and left knee pain.  It appears that this physician reviewed the Veteran's service treatment records and noted that in December 1966 the Veteran injured his left knee after he stepped into a deep hole and twisted his knee.  He also provided that in July 1967, the Veteran injured his left ankle after jumping out of a military truck and landing badly on his ankle.  He indicated that the Veteran was placed in a cast for one month.  The physician indicated that since these incidents the Veteran has suffered from daily locking, pain, stiffness and crepitation of the left knee and chronic instability with daily giving way, swelling, and severe pain of the left ankle.  The physician then indicated that the precipitating events for the Veteran's left knee appeared to be the in-service fall with twisting and for his left ankle it appeared to be the in-service jumping from the truck.  The Veteran was diagnosed with left knee pain and left ankle pain.  It is noted that pain alone, without a diagnosed identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As such, this opinion is not given much probative weight.  

The Veteran was afforded a VA examination in July 2007 where the examiner noted that the claims file was present although he did not indicate reviewing it.  On examination, the Veteran was diagnosed with intermittent sprain of the left ankle and chondromalacia of the left knee.  However, the examiner did not proffer an opinion as to the etiology of the Veteran's ankle or knee disabilities.  

The Veteran has also submitted numerous lay statements to support his claims.  He testified during his Board hearing that during his service in Vietnam he initially injured his left ankle after jumping out of a truck and landing on it incorrectly.  He indicated seeking treatment for his ankle injury during service and provided that he would intermittently reinjure his ankle which would cause the same pain and swelling.  The Veteran also provided that he first injured his left knee after landing on it incorrectly and twisting it.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  While the Veteran is competent to report what comes to him through his senses, he is not competent to diagnose these medical disorders or render opinions as to the cause or etiology of them because he does not have the requisite medical knowledge or training.  See Layno, 6 Vet. App. at 469-470; Jandreau, 492 F.3d at 1376-77.  

Nevertheless, the evidence establishes a possible relationship between his current disabilities and service.  Moreover, the Board finds that the record does not provide adequate medical evidence to decide the claims and that a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c) (4) (2010); see also Mariano, 17 Vet. App. 312 (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence); see McLendon, 20 Vet. App. 79.  

Right Ear Hearing Loss:  As provided above, the Veteran's service treatment records show that during his January 1966 pre-induction enlistment examination, his pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
5 (15)
0 (10)
25 (30)
LEFT
5 (20)
0 (10)
5 (15)
5 (15) 
10 (5)

Again, the ASA results are the figures on the left of each column and are not in parentheses. The converted standards set by the ISO-ANSI are represented by the figures in parentheses.  These audiometric results indicate that the Veteran had a right ear hearing loss at service entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also 38 C.F.R. § 3.385.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the presumption of soundness is not for application as the Veteran's physical examination at the time of his enlistment detected hearing loss in his right ear.  See 38 U.S.C.A. § 1111.

As such, the Board must determine whether the Veteran's pre-existing right ear hearing loss was aggravated during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  The Board notes that aggravation for purposes of entitlement to VA compensation benefits requires more than that a pre-existing disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran submitted a March 2007 private medical opinion from a Dr. J.A.C., which reveals pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
75
LEFT
20
20
45
55
70

While Dr. J.A.C. provided a thorough basis for her opinion that it was at least as likely as not that the Veteran's hearing loss was caused by or contributed to by his in-service noise exposure, she did not provide an opinion as to whether the Veteran's pre-existing right ear hearing loss was aggravated by his in-service noise exposure.  

As noted above, the Veteran was afforded a VA examination in June 2006.  Unfortunately, the examiner was unable to review the Veteran's claims file.  However, based upon a limited review of some service treatment records provided by the Veteran, the examiner provided a negative nexus opinion finding that fenestral, coclear osoclerosis, and/or presbycusos might be the etiology of the Veteran's hearing loss instead of in-service noise exposure.  This opinion is speculative and given limited probative value.  Obert, 5 Vet. App. at 33.  The January 2008 addendum medical opinion, where the same VA examiner was able to review the claims file does not provide further probative evidence as the examiner.  After noting the Veteran's right ear hearing loss at service entrance, he stated an inability to provide an opinion without resorting to speculation.  

The Court has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones, 23 Vet. App. at 390.  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id.  If not, it is the Board's duty to remand for further development."  Id.  Unfortunately, the basis for the examiner's conclusion is unclear.  Thus, a remand is necessary

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for another VA audio examination to determine the nature and etiology of his right ear hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's January 1966 enlistment examination, subsequent service treatment records, post-service medical records, and statements.  The examiner should convert the noted audiometric results from ASA standards to ISO-ANSI standards.

The Veteran has contended that he experienced in-service noise exposure.  He is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to whether the Veteran's current right ear hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should indicate whether the Veteran had pre-existing hearing loss of the right ear and determine whether service, to include acoustic trauma, aggravated it.  A pre-existing injury or disease will be considered aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The examiner is also asked to discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the current right ear hearing loss was aggravated by noise exposure during the Veteran's period of service as opposed to some other cause.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. Schedule the Veteran for an appropriate VA examination to diagnose any left knee and left ankle disabilities and then determine the nature, extent, and etiology of such.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was undertaken.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner  should express opinions as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left knee and left ankle disabilities had their clinical onset in service, or is otherwise related to active duty.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Then, after ensuring the VA examination report is complete, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


